Citation Nr: 0708540	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-10 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
service-connected right eye disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1982 to March 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

On September 14, 2006, the veteran was afforded a travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the testimony offered at the hearing has been 
associated with the claims file.  At this hearing the veteran 
raised a claim of entitlement to service connection for 
headaches, to include as secondary to his service-connected 
right eye disability.  This claim is hereby referred to the 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary in the present case pursuant to the 
Veterans Claims Assistance Act.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VA is under a duty to make as many requests as are necessary 
to obtain records in the custody of a Federal department or 
agency.  38 C.F.R. § 3.159(c)(2).  At the aforementioned 
Board hearing, the veteran testified that he had last been 
seen at the VA medical center for a check-up of his right eye 
sometime around June 2006.  The veteran also testified that 
he had been receiving regular check-ups approximately every 
six months prior thereto.  These VA treatment records are not 
in the veteran's claims file.  Accordingly, VA must attempt 
to obtain these records.  

At the September 2006 hearing the veteran requested a new 
examination of his eyes, claiming that his condition had 
worsened since his last VA examination in June 2005.  As the 
Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court stated that, if 
the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  Because the veteran has 
testified to further worsening of his disability and the last 
examination was conducted approximately two years ago, the 
Board finds that in order to accurately assess the extent of 
the veteran's disability a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide VA with any 
evidence in his possession that pertains 
to his claim.

2.  The AMC should obtain all of the 
veteran's VA medical center records and 
associate them with the claims file.  If a 
negative response is received, it should 
be noted.  

3. The veteran should be afforded a VA 
ophthalmology examination to address the 
severity of his disability.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
provide the visual acuity in the left eye.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



